1 Reported in 212 N.W. 535.
The state board of law examiners made application for the removal of Frank S. Smith from his office as an attorney at law of the state of Minnesota, upon the ground that on the 31st day of May, 1924, said Smith pleaded guilty to the crime of embezzlement while acting in the capacity of a public officer and was sentenced to imprisonment in the state prison, where he has ever since been confined.
The order of this court requiring him to plead or file his answer to the accusation within eight days after the service of a copy of the application and order upon him was served on December 31, 1926.
It having been made to appear that he has failed to answer or demur to the accusation or to enter his appearance herein, it is ordered that the said Frank S. Smith be and he hereby is disbarred and removed from his office as an attorney at law of this state. *Page 409